DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5-7, and 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liang et al (U.S. Pub #2017/0188448).
With respect to claim 1, Liang teaches a microelectronic package comprising: 
a package substrate (Figs. 1-2, 110); 
an integrated heat spreader (IHS) (Figs. 1-2, 130 and Paragraph 26) coupled with the package substrate; and 
a sealant material (Fig. 1-2, 140/150 and Paragraph 34) between the package substrate and the IHS, wherein the sealant material is formed of a material that cures when exposed to ultraviolet (UV) wavelengths.  
With respect to claim 4, Liang teaches that the sealant has a z-height of less than 500 micrometers ("microns") (Paragraph 32).  
With respect to claim 5, Liang teaches that the microelectronic package includes a die (Figs. 1-2, 120 and Paragraph 26) coupled with, and positioned between, the IHS and the package substrate.  
With respect to claim 6, Liang teaches the sealant material includes a UV- curable epoxy, a UV-curable silicon, or a UV-curable acrylate (Paragraph 27).  
With respect to claim 7, Liang teaches that the sealant material includes a filler material comprised of silica, silicone, or alumina (Paragraph 27).  
With respect to claim 16, Liang teaches a method of forming a microelectronic package with an ultraviolet (UV)-curable sealant, wherein the method comprises: 
dispensing the UV-curable sealant (Figs. 1-2, 150 and Paragraph 33-34) on a package substrate around a periphery of a die (Figs. 1-2, 120); 
placing an integrated heat spreader (IHS) (Figs. 1-2, 130 and Paragraph 26) on the package substrate, wherein the IHS is physically coupled with the sealant; and 
exposing the sealant to UV-wavelength radiation (Paragraph 34).  
With respect to claim 17, Liang teaches that exposing the sealant to the UV-wavelength radiation cures the sealant (Paragraph 34).  
With respect to claim 18, Liang teaches that exposing the sealant to the UV-wavelength radiation cures an outer portion of the sealant while an interior portion of the sealant remains uncured or semi-cured (Fig. 1-2, 140).  
With respect to claim 19, Liang teaches dispensing, prior to the placement of the IHS, a thermal interface material (TIM) (Fig. 1-2, 140 and Paragraph 26) on the die; wherein placing the IHS on the package substrate includes physically coupling the IHS with the TIM.  
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Liang, in view of Bhagwagar et al (U.S. Pub #2016/0197025).
With respect to claim 2, Liang does not teach that the sealant is non-black in color.  
Bhagwagar teaches a sealant that is non-black in color (Paragraph 91-92).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide a sealant that is non-black in color as taught by Bhagwagar in order to achieve the predictable result of a colored resin (Paragraph 91-93). 
With respect to claim 8, Liang does not teach that the sealant material includes an adhesion promoter comprised of a silane, a titanate, or a zirconate.  
Bhagwagar teaches a sealant material that includes an adhesion promoter comprised of a silane, a titanate, or a zirconate (Paragraph 86).  
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide the sealant of Liang with a silane, a titanate, or a zirconate as taught by Bhagawagar in order to achieve the predictable result promoting adhesion (Paragraph 86). 

Claims 3 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Liang, in view of Negoro (U.S. Pub #2011/0049702).
With respect to claim 3, Liang teaches that the sealant includes a cured portion at a periphery of the sealant (Figs. 1-2, 150).  
but does not teach a semi-cured portion at an interior of the sealant, and wherein the cured portion and the semi-cured portion have a different physical makeup from one another.
Negoro teaches a semi-cured portion (Fig. 3B, 33 and Paragraph 60) at an interior of a sealant.  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide a semi-cured portion in the interior of Liang, having a different physical makeup from the portion 150, as taught by Negoro in order to prevent the heat spreader from becoming misaligned (Fig. 5B and Paragraph 56-58).
With respect to claim 9, Liang teaches a microelectronic package comprising: 
a package substrate (Figs. 1-2, 110);  22Attorney Docket No.: AB9136-USDate of Transmission: July 8, 2019 
an integrated heat spreader (IHS) (Figs. 1-2, 130 and Paragraph 26) coupled with the package substrate; and 
a sealant positioned within an area between the IHS and the package substrate, wherein the sealant includes an outer cured portion (Figs. 1-2, 150 and Paragraph 34).  
Liang does not teach an interior semi-cured portion.
Negoro teaches a semi-cured portion (Fig. 3B, 33 and Paragraph 60) at an interior of a sealant.  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide a semi-cured portion in the interior of Liang, having a different physical makeup from the portion 150, as taught by Negoro in order to prevent the heat spreader from becoming misaligned (Fig. 5B and Paragraph 56-58).
With respect to claim 10, Liang teaches that the sealant is formed of an ultraviolet (UV)-curable material (Paragraph 34).  
With respect to claim 11, Liang teaches that the UV-curable material includes an epoxy, a silicon, or an acrylate (Paragraph 27).  

Claim 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Liang and Negoro, in view of Bhagwagar et al (U.S. Pub #2016/0197025).
With respect to claim 12, Liang does not teach that the sealant is non-black in color.  
Bhagwagar teaches a sealant that is non-black in color (Paragraph 91-92).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide a sealant that is non-black in color as taught by Bhagwagar in order to achieve the predictable result of a colored resin (Paragraph 91-93). 
With respect to claim 20, Liang does not teach that the TIM is a solder TIM (STIM), and wherein the method further comprises reflowing the STIM after exposing the sealant to the UV-wavelength radiation.
Bhagwagar teaches a TIM that is a solder TIM, wherein the STIM is reflowed after providing the heat spreader (Paragraph 118-120).  It would have been obvious to one of ordinary skill in the at the time the invention was effectively filed to provide a STIM in the package of Liang, and reflowing the STIM after exposing the sealant to the UV-wavelength radiation to attach the heat spreader, as taught by Bhagwagar in order to allow multiple semiconductor dies to be integrated with the heat spreader (Paragraph 118-120). 


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Liang and Negoro, in view of Kao et al (U.S. Pub #2014/0151880).
With respect to claim 13, Liang does not teach that the sealant is white.  Kao teaches a thermal interface material that is white (Paragraph 39).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide a sealant in the device of Liang that is white as taught by Kao in order to provide a sealant that has high thermal conductivity (Paragraph 39). 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Liang and Negoro, in view of Hayashi et al (U.S. Pub #2014/0124915).
With respect to claim 14, Liang does not teach that the sealant is transparent.  
Hayashi teaches a sealant that is transparent (Paragraph 66). It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide a sealant in the device of Liang that is transparent as taught by Hayashi in order to achieve the predictable result of sealing a power semiconductor device (Paragraph 57 and 66). 


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Liang and Negoro, in view of Casey et al (U.S. Pub #2010/0181665).
With respect to claim 15, Liang does not teach that the sealant has a modulus range of between 3 and 50 megapascals (MPa).  
Casey teaches a sealant that has a modulus range of between 3 and 50 megapascals (MPa) (Paragraph 33).  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide a sealant in the device of Liang that has a modulus range of between 3 and 50 MPa as taught by Casey in order to reduce warpage and stress in the package (Paragraph 31). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P SANDVIK whose telephone number is (571)272-8446. The examiner can normally be reached M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN P SANDVIK/Primary Examiner, Art Unit 2826